Citation Nr: 1810496	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-20 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary/respiratory disability, claimed as due to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran was a member of the U.S. Naval Reserves with a verified period of active duty from July 31, 1968, to July 9, 1970.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for emphysema.

The Board notes that although the Veteran claimed service connection specifically for emphysema, which he contends is related to in-service asbestos exposure, he later indicated that he is seeking service connection for chronic obstructive pulmonary disease (COPD) and medical records are suggestive of restrictive and obstructive lung disease.  Thus, the Board concludes that the Veteran's service connection claim should not be limited to emphysema, but is more appropriately characterized as one for a pulmonary/respiratory disability in general.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claim of service connection for a pulmonary/respiratory disability, the Board notes that the Veteran has not been afforded a VA examination in connection with that claim.  In accordance with the duty-to-assist provisions codified at 38 U.S.C. § 5103A (d) and by regulation found at 38 C.F.R. § 3.159 (c)(4), a medical opinion or examination is required if the information and evidence of record does not contain sufficient evidence to decide the claim, but there is

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Here, the medical evidence of record shows that the Veteran has been noted to have various pulmonary abnormalities.  Specifically, emphysematous changes throughout the lungs have been noted and it has also been noted that the Veteran has decreased total lung capacity consistent with mild restrictive ventilatory dysfunction.  The Veteran has also complained of shortness of breath and reduced lung capacity.  The Veteran's service personnel records document that he was stationed aboard the USS Forrestal and worked as a store clerk.  Notably, the M21-1 "Live Manual" describes the probability of asbestos exposure by military occupational specialty, which list is not exclusive.  M21-1, part IV, subpt. ii, ch. 1, sec. I.3.d.  Storekeepers are indicated to have a "minimal" probability of exposure.  Id.  Given this evidence and in consideration of the Veteran's indicated military occupational specialties, the Board finds that the Veteran was likely exposed to asbestos in service, even if only minimally.  Based on this evidence, the Board has determined that "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  See 38 U.S.C. § 5103A(d); McLendon, supra; 38 C.F.R. § 3.159(c)(4); M21-1, part IV, subpt. ii, ch. 1, sec. I.3.f.  Accordingly, the claim for service connection for a pulmonary/respiratory disorder is remanded for the Veteran to be afforded a VA medical examination that addresses the nature and etiology of any current respiratory/pulmonary disability, to include determining the likelihood that any respiratory/pulmonary disability is related to the Veteran's in-service asbestos exposure.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the appellant that are not already of record. 

Request from the Veteran that he sign the necessary authorization for release of private medical records from Baptist Medical Center in Jacksonville, Florida, to VA. 

Ensure that all VA treatment records have been associated with the Veteran's VBMS file, to specifically in include all records of treatment at the Jacksonville, Florida VA outpatient clinic (OPC), and any associated facility(ies).

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current respiratory/pulmonary disability.  The claims folder, to include a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary testing should be undertaken.

The examiner should first identify any respiratory/ pulmonary disability, taking note of the private treatment records suggestive of emphysema and COPD.  Then, as to each diagnosed respiratory/pulmonary disability, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in or is otherwise related to the Veteran's active duty service, to include the Veteran's conceded in-service asbestos exposure.  

A complete rationale should accompany any opinion provided.

3.  After undertaking any other development deemed appropriate, readjudicate the remaining issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




